Citation Nr: 1144653	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for postoperative residuals of a ventral hernia. 

2.  Entitlement to a temporary total rating for convalescence following an inguinal hernia repair in October 2010. 

3.  Entitlement to service connection for a low back disorder (claimed as back pain).

4.  Entitlement to service connection for leg pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had honorable active military service from October 1950 to September 1953.  His subsequent service from October 1953 to August 1958 was under other than honorable conditions and, therefore, disqualifying from receiving VA benefits in relation to that additional service.

This appeal to the Board of Veterans' Appeals (Board) is from two rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2010 rating decision denied claims for service connection for back and leg pain, as well as for a rating higher than 40 percent for a postoperative ventral hernia.  A February 2011 rating decision also denied a temporary total convalescent rating for recovery from surgery to repair an inguinal hernia.

In September 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for low back and leg pain require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a ventral hernia that is massive, severe, and involving persistent diastasis of recti muscles or extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.

2.  He had surgery in October 2010 to repair an inguinal hernia, for which service connection has not been established; despite his contentions to the contrary, that surgery was not for treatment of his service-connected ventral hernia.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the postoperative residuals of the ventral hernia.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7339 (2011). 

2.  The criteria also are not met for a temporary total rating, including for his convalescence following his inguinal hernia repair surgery in October 2010.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.29, 4.30 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in October 2009 and October 2010.  These letters properly informed him of the evidence required to substantiate his increased-rating claim, as well as his claim for a temporary total rating following an inguinal hernia repair in October 2010, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  It is also worth noting that these letters were sent prior to the initial adjudication of the claims in February 2010 and February 2011, respectively, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative identified as potentially relevant.  He was also afforded a VA examination in December 2009 to determine the nature and severity of his ventral hernia.  The findings from that examination and the other evidence in the file provide the information needed to properly rate this disability, so additional examination is not needed.  See 38 C.F.R. § 3.327.  This is especially true since he testified during his recent September 2011 hearing that his ventral hernia admittedly has not worsened since that examination, see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), even though he also argued that his surgery in October 2010 was in actuality to treat his ventral hernia, i.e., was for this service-connected disability, and not instead for an inguinal hernia.  What that surgery actually was for, however, is a factual determination that the Board may decide without additional examination.

The Board therefore concludes that VA also has satisfied its duty to assist the Veteran with these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board may proceed with the adjudication of these claims.

II.  Entitlement to a Rating Higher than 40 Percent for the Postoperative Ventral Hernia

The Veteran developed a ventral hernia that the RO determined was related to his period of honorable military service.  This hernia was surgically repaired.  In a July 1990 rating decision, the RO granted service connection for ventral hernia, postoperative.  This disability eventually was assigned a 40 percent rating.  This appeal ensued after the Veteran filed a claim for an even higher rating that was denied.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 


A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran's postoperative ventral hernia is rated 40 percent under Diagnostic Code (DC) 7339.  Under this code provision, a 40 percent rating is assigned for a large, postoperative ventral hernia that is not well supported by a belt under ordinary circumstances.  The next higher rating of 100 percent rating is assigned for a massive, postoperative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, DC 7339. 

These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson  v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 40 percent for the Veteran's postoperative ventral hernia.  The most probative evidence are findings contained in the December 2009 VA examination report.  The examiner initially noted the Veteran's history of a ventral hernia repair in 1974, which apparently only lasted a few years, and another repair in 1989, which also lasted only a few years.  A physical examination revealed a ventral hernia measuring 3 x 3 cm, as well as two smaller hernias measuring 1 x 2 cm in the proximal abdomen just off of midline.  When asked if the hernia was remedial or operable, the examiner answered yes.  The examiner also noted that a truss or belt was not indicated.

The examiner then noted the following findings:  (i) mild weakening of muscular support of the abdominal wall, (ii) no muscular support weakening, (iii) mild weakening of fascial support of the abdominal wall, (iv) no fascial support weakening, and (v) no diastasis of recti muscle.

None of these findings indicates the Veteran's postoperative ventral hernia can be described as persistent, with severe disastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  See 38 C.F.R. § 4.114 , DC 7339.  In addition to this December 2009 VA examination report, a September 2009 letter from the Veteran's private physician, C.P., D.O., does not list the symptoms associated with the Veteran's ventral hernia, but notes that "[p]roving an increased disability would be difficult for [the Veteran].  He plays golf two times a week."  In light of the findings contained in the December 2009 VA examination report, as well as Dr. C.P.'s letter, there simply is no basis to assign a disability rating higher than 40 percent at any time since one year before the Veteran filed this claim for increase in October 2009.  In other words, the Board cannot "stage" this rating under the circumstances presented.

A schedular rating higher than 40 percent for the Veteran's postoperative ventral hernia therefore must be denied.  In addition, the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's postoperative ventral hernia reasonably describe and contemplate the extent and severity of this disability.  And his reported symptoms are adequately addressed in the evaluation assigned and applicable DC.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to a rating higher than 40 percent for this disability.  Therefore, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III.  Entitlement to a Temporary Total Rating 
Following an Inguinal Hernia Repair in October 2010

A total disability rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30. 

Here, though, despite is contentions to the contrary, including during his recent hearing, records show the Veteran had surgery for an inguinal hernia in October 2010 (not for his ventral hernia).  So that surgery and attendant procedures were not for his service-connected disability, although he believes otherwise.  This necessarily precludes him from alternatively receiving a temporary total rating under 38 C.F.R. § 4.29, aside from the fact that the hospital treatment in question also needed to be for more than 21 days.  He has requested a temporary total rating for his subsequent convalescence, under 38 C.F.R. § 4.30, but because service connection has not been established for his inguinal hernia, the reason for that surgery, he does not qualify for a temporary total rating under this other regulation either.  It is worth reiterating that service connection only has been established for a ventral hernia, which involves the abdomen, whereas an inguinal hernia involves the groin.  See Dorland's Illustrated Medical Dictionary 844 and 932 (30th ed. 2003).  And he has not presented any evidence, other than his unsubstantiated lay allegations and hearing testimony, showing that surgery was in fact for his ventral hernia and not an inguinal hernia.

Thus, the Veteran does not meet this essential legal requirement of this regulation since his surgery was not for a service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).  Accordingly, the appeal of this claim is denied. 


ORDER

The claim for a rating higher than 40 percent for the postoperative ventral hernia is denied.

The claim for a temporary total rating following the inguinal hernia repair in October 2010 also is denied.


REMAND

The Veteran's remaining claims are for service connection for disorders reportedly causing pain in his back and legs.  The record shows he has been diagnosed with lumbar spondylosis with associated leg pain.  He has presented two theories in support of his claim.  First, he claims that his back disability and associated leg pain were caused by a parachute injury in service.  Second, he claims that his back disability and associated leg pain are secondary to his service-connected hernia.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition).


There is no competent and credible evidence linking the Veteran's low back disability with associated leg pain to his service.  In this regard, a VA examiner in December 2009 concluded the Veteran's back disorder was unrelated to his service-connected ventral hernia.  So this examiner has ruled out this purported causation.  But it is unclear from this opinion whether this examiner also considered whether the service-connected ventral hernia has alternatively aggravated the Veteran's low back disability with associated leg pain, which is another viable basis for granting secondary service connection.  See Id.  Also, in a September 2009 letter, Dr. C.P. indicated the Veteran's "incisional hernia has contributed to his increased back pain."  Dr. D.P. explained that "week [sic] abdominal muscles often contribute to back pain and disability."  

In light of this evidence, the Board finds that a medical opinion is needed to further assist in determining whether the Veteran's low back disability with associated leg pain has been chronically aggravated by his service-connected ventral hernia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  If still available to comment, refer the claims file to the VA examiner that evaluated the Veteran in December 2009 for an addendum to that examination report.  If, for whatever reason, this VA examiner is unavailable to provide further comment, then have someone else who is equally qualified make the necessary determination.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

The examiner, whoever designated, is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected ventral hernia has aggravated (meaning chronically worsened) his low back disability with associated leg pain.  [Note:  the VA examiner's previous comments in December 2009 concerning any potential relationship between these conditions only addressed whether the service-connected ventral hernia had "caused" the back disorder with associated leg pain, but not also whether there had been "aggravation," which is another ground for granting service connection on a secondary basis].

To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 


2.  Then readjudicate these remaining claims for service connection for a low back disability and associated leg pain.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


